Exhibit No. 10.1

ANNEX B

TO

SCHEDULE NO. 002

TO LEASE AGREEMENT

DATED AS OF NOVEMBER 7, 2006

BILL OF SALE

Semiconductor Components Industries, LLC (the “Seller”), in consideration of the
sum of Ten Million Eight Hundred Thirty Thousand Seven Hundred Fifty and 00/100
Dollars ($10,830,750) plus sales taxes in the amount of Zero Dollars ($0.00) (if
exemption from sales tax is claimed, an exemption certificate must be furnished
to Buyer herewith), paid by General Electric Capital Corporation (together with
its successors and assigns, if any, the “Buyer”), receipt of which is
acknowledged, hereby grants, sells, assigns, transfers and delivers to Buyer the
equipment (the “Equipment”) described in the above schedule (said schedule and
related lease being collectively referred to as “Lease”), along with whatever
claims and rights Seller may have against the manufacturer and/or supplier of
the Equipment (the “Supplier”), including but not limited to all warranties and
representations. At Buyer’s request, Seller will cause Supplier to execute the
attached Acknowledgment.

Buyer is purchasing the Equipment for leasing back to Seller pursuant to the
Lease. Seller represents and warrants to Buyer that (1) Buyer will acquire by
the terms of this Bill of Sale good title to the Equipment free from all liens
and encumbrances whatsoever; (2) Seller has the right to sell the Equipment; and
(3) the Equipment has been delivered to Seller in good order and condition, and
conforms to the specifications, requirements and standards applicable thereto;
and (4) the equipment has been accurately labeled, consistent with the
requirements of 40 CFR part 82 Subpart E, with respect to products manufactured
with a controlled (ozone-depleting) substance.

Seller agrees to save and hold harmless Buyer from and against any and all
federal, state, municipal and local license fees and taxes of any kind or
nature, including, without limiting the generality of the foregoing, any and all
excise, personal property, use and sales taxes, and from and against any and all
liabilities, obligations, losses, damages, penalties, claims, actions and suits
resulting therefrom and imposed upon, incurred by or asserted against Buyer as a
consequence of the sale of the Equipment to Buyer.

IN WITNESS WHEREOF, Seller has executed this Bill of Sale this 11th day of
March, 2008.

 

SELLER: SEMICONDUCTOR COMPONENTS INDUSTRIES, LLC By:  

/s/ Keith D. Jackson

Name:   Keith D. Jackson Title:   President and Chief Executive Officer



--------------------------------------------------------------------------------

ANNEX A

TO

SCHEDULE NO. 002

TO LEASE AGREEMENT

DATED AS OF NOVEMBER 7, 2006

DESCRIPTION OF EQUIPMENT

LOGO [g34380img_001.jpg]

Initials:

Lessor: JS                             Lessee: KJ



--------------------------------------------------------------------------------

ANNEX B

TO

SCHEDULE NO. 003

TO LEASE AGREEMENT

DATED AS OF NOVEMBER 7, 2006

BILL OF SALE

Semiconductor Components Industries, LLC (the “Seller”), in consideration of the
sum of Twenty Two Million Nine Hundred Sixteen Thousand Two Hundred Fifty and
00/100 Dollars ($22,916,250) plus sales taxes in the amount of Zero Dollars
($0.00) (if exemption from sales tax is claimed, an exemption certificate must
be furnished to Buyer herewith), paid by General Electric Capital Corporation
(together with its successors and assigns, if any, the “Buyer”), receipt of
which is acknowledged, hereby grants, sells, assigns, transfers and delivers to
Buyer the equipment (the “Equipment”) described in the above schedule (said
schedule and related lease being collectively referred to as “Lease”), along
with whatever claims and rights Seller may have against the manufacturer and/or
supplier of the Equipment (the “Supplier”), including but not limited to all
warranties and representations. At Buyer’s request, Seller will cause Supplier
to execute the attached Acknowledgment.

Buyer is purchasing the Equipment for leasing back to Seller pursuant to the
Lease. Seller represents and warrants to Buyer that (1) Buyer will acquire by
the terms of this Bill of Sale good title to the Equipment free from all liens
and encumbrances whatsoever; (2) Seller has the right to sell the Equipment; and
(3) the Equipment has been delivered to Seller in good order and condition, and
conforms to the specifications, requirements and standards applicable thereto;
and (4) the equipment has been accurately labeled, consistent with the
requirements of 40 CFR part 82 Subpart E, with respect to products manufactured
with a controlled (ozone-depleting) substance.

Seller agrees to save and hold harmless Buyer from and against any and all
federal, state, municipal and local license fees and taxes of any kind or
nature, including, without limiting the generality of the foregoing, any and all
excise, personal property, use and sales taxes, and from and against any and all
liabilities, obligations, losses, damages, penalties, claims, actions and suits
resulting therefrom and imposed upon, incurred by or asserted against Buyer as a
consequence of the sale of the Equipment to Buyer.

IN WITNESS WHEREOF, Seller has executed this Bill of Sale this 11th day of
March, 2008.

 

SELLER: SEMICONDUCTOR COMPONENTS INDUSTRIES, LLC By:  

/s/ Keith D. Jackson

Name:   Keith D. Jackson Title:   President and Chief Executive Officer



--------------------------------------------------------------------------------

ANNEX A

TO

SCHEDULE NO. 003

TO LEASE AGREEMENT

DATED AS OF NOVEMBER 7, 2006

DESCRIPTION OF EQUIPMENT

 

Asset
ID

  

Tool ID

  

Make

  

Model

  

Description

  

Vintage

  

S/N

   Capitalized
Lessor’s Cost 0001    MET19602    Applied Materials    Endura 5500    Deposition
PV-Sputtering    2000    305431    $ 945,000.00 0002    MET19603    Applied
Materials    Endura 5500    Deposition PV-Sputtering    2000    319063    $
945,000.00 0003    STP18604    ASML    750    Lithography Deep UV    2000   
6321    $ 2,940,000.00 0004    STP25601 B    ASML    5500/1150C    Wafer
Fabrication Lithography    2006    9718    $ 3,990,000.00 0005    STP18602   
ASML    700C    Lithography Deep UV    2000    7186    $ 2,520,000.00 0006   
STP18603    ASML    700C    Lithography Deep UV    2000    6589    $
2,520,000.00 0007    ETH21610    LRC    9600 2x2 PTX    Etching Dry    1997   
8421 TM strip 100, 96-69, 96-105, strip 60    $ 525,000.00 0008    ETH21611   
LRC    9600 2x2 PTX    Etching Dry    1997    8431 TM strip 122, 96-79, 96-68A,
strip 76    $ 525,000.00 0009    ETH21603    LRC    A6 4520 XL    Etching Dry   
1997    8428 TM 45XL- 186, 45XL-377, 45XL-1213, 45XL-60    $ 498,750.00 0010   
ETH21604    LRC    A6 4520XL    Etching Dry    1997    8433 TM 45XL-114,
45XL-62, 45XL-61    $ 498,750.00 0011    ETH21606    LRC    A6 4520XL    Etching
Dry    1997    8346 TM 45XL-90 45XL-59, 45XL-42    $ 498,750.00 0012    ETH21601
   LRC    A6 9400 PTX    Etching Dry    1997    8427 TM 94-496, 94-279, 94-670,
94-732    $ 630,000.00 0013    CED11605    Novellus    C2 Dual Altus   
Deposition CVD    2000    00-49-C26148    $ 630,000.00 0014    CED11606   
Novellus    C2 Dual Altus    Deposition CVD    2000    00-24-C26104    $
630,000.00 0015    CED08601    Novellus    C2 Dual Sequel    Deposition CVD   
1997    97-24-5394    $ 630,000.00 0016    CED08602    Novellus    C2 Dual
Sequel    Deposition CVD    1997    97-35-5377    $ 630,000.00 0017    CED09601
   Novellus    C2 Dual Speed/ Sequel    Deposition CVD    1997    97-26-5341   
$ 525,000.00 0018    CED09604    Novellus   

C2 Dual Speed/

Sequel

   Deposition CVD    1997    97-36-5383    $ 525,000.00 0019    CED07602   
Novellus    C2 Single Sequel    Deposition CVD    1997    97-24-5338    $
367,500.00 0020    TRK04603    TEL    Act 8    Resist Processing Cluster Tool   
2000    9201708    $ 446,250.00 0021    TRK08601    TEL    Act 8    Resist
Processing Cluster Tool    2000    9201106    $ 446,250.00 0022    TRK04602   
TEL    Act 8    Resist Processing Cluster Tool    2000    9201117    $
525,000.00 0023    TRK04604    TEL    Act 8    Resist Processing Cluster Tool   
2000    9201119    $ 525,000.00                   TOTAL:    $ 22,916,250.00

Lessor: JS                            Lessee: KJ